Citation Nr: 0202487	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  99-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from September 1972 to September 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 2001, the veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
diabetes mellitus was denied by the Board in May 1988, and 
October 1990. 

2.  Evidence submitted subsequent to the October 1990 Board 
decision bears directly and substantially upon the matter 
under consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Diabetes mellitus was initially manifested between 
December 1974 and September 1975, within the veteran's first 
year of service separation.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for diabetes mellitus, has been submitted.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

2.  Diabetes mellitus may be presumed to have been incurred 
within one year of service separation.  38 U.S.C.A.  §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, however, nothing in that law requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 38 
U.S.C.A. § 5103(f).

Otherwise, the Board concludes that VA has fully met its 
obligations to the veteran under the VCAA and its 
implementing regulations with respect to the claim of service 
connection for diabetes mellitus.  See 38 U.S.C.A. §§  5102, 
5103, 5103A, and 5107 (West Supp. 2001).

More specifically, regarding VA's duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, the Board notes that the RO has repeatedly 
informed the veteran of the reasons and bases for the denial 
of his claim and the types of evidence which would 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions, the Statement of the Case, and the 
Supplemental Statement of the Case, were sufficient to comply 
with VA's notification requirements.  38 U.S.C.A. §§ 5102 and 
5103 (West  Supp. 2001). 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001).  In this case, the RO has requested 
and received all relevant treatment records identified by the 
veteran.  Also of record are his service medical records and 
personal hearing testimony.  In addition, the veteran has 
been afforded a VA medical examination in connection with his 
claim.  

In view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the veteran under the VCAA.  As the RO 
fulfilled the duty to assist and notify, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of the 
claim for service connection for diabetes mellitus, without 
prejudice to him.  Bernard v Brown,  4 Vet. App. 384 (1993).


II.  New and Material Evidence

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

In May 1988, the Board issued a decision wherein it denied 
the veteran entitlement to service connection for diabetes 
mellitus.  Therein the Board discussed the evidence of 
record, as follows.

The veteran served on active duty from September 1972 to 
September 1974.  Service medical records, including results 
of an examination prior to entrance onto active duty and 
examination prior to service separation, were negative as to 
complaints, findings, or diagnoses pertaining to diabetes 
mellitus.  

A February 1979 letter from a private physician, Dr. W., 
revealed that the physician had treated the veteran from 1968 
forward.  Included was treatment for diabetes mellitus with 
juvenile onset with a history of first occurring in 1975, and 
which was diagnosed in December 1976, with symptoms including 
polydipsia, polyuria, polyphagia, and weight loss.  The 
veteran was insulin-dependent.  

Records associated with a period of private hospitalization 
in November 1982 were reviewed, as were private hospital 
records from April 1983 to February 1984.  A letter from the 
hospital's chief of medicine, Dr. C., dated in June 1983, 
indicated that the veteran had been diabetic since 1976.  

A statement from the veteran's wife, dated in March 1984, 
described that the veteran had had a personality change in 
service, manifested by irrational behavior over minor routine 
situations.  A statement from a service comrade, dated in 
March 1984, indicated that the veteran demonstrated 
irrational behavioral changes throughout service; and that it 
took longer than predicted for a broken ankle to heal while 
he was in service.  

A statement from a private physician, dated in February 1985, 
indicated that, upon review of the veteran's service medical 
records, the physician found no evidence of the veteran 
having developed hyperglycemia during service.  A statement 
from another private physician, also dated in February 1985, 
revealed that the veteran was diagnosed with diabetes 
mellitus in December 1976.  Comments were made regarding 
recurrent infections and regulating diabetes.  

A statement from a service comrade, dated in July 1986, 
revealed that he remembered the veteran constantly drinking 
water or beverages during service.  He also remembered the 
veteran being somewhat sickly, very nervous, irritable and 
irrational on occasion.  

A report from a private physician, Dr. K., dated in September 
1986, indicated that this physician, made reference to his 
having read statements made by the veteran's service comrades 
and felt that comments pertaining to drinking excessive 
fluids, slowness in healing, and going to the bathroom 
excessively, were most consistent with the early symptoms of 
diabetes mellitus.  He felt that the veteran had been 
described by contemporaries as having displayed some signs 
which were consistent with, but not diagnostic of, diabetes 
mellitus.  

Ultimately, the Board in its decision in 1988 determined that 
careful review of the service medical records did not 
disclose any symptoms or findings which could reasonably be 
said to represent the onset of diabetes mellitus.  The Board 
found that urinalysis results during service were normal; 
that there was no clinical record pertaining to personality 
changes, periods of irrational behavior, or references to 
polyuria or polydipsia, as had been referred to by the 
veteran's wife and service comrades.  Instead, the Board 
found that the objective evidence clearly indicated that 
diabetes mellitus was initially manifested and diagnosed in 
December 1976, more than one year following service 
separation, at which time his symptoms included polyuria, 
polydipsia, polyphagia, and weight loss.  As those symptoms 
were not shown prior to December 1976, service connection was 
denied.  

In October 1990, the Board decided whether new and material 
evidence had been submitted to reopen the finally denied 
claim of entitlement to service connection for diabetes 
mellitus.  The additional evidence considered by the Board in 
1990 consisted of a statement of a VA staff physician, who 
concluded after review of the veteran's records, that in all 
probability, the veteran's diabetes mellitus was manifested 
by September 1975.  However, the Board determined the VA 
physician's opinion was based on clinical evidence previously 
considered, such as the statements of service companions 
concerning symptoms such as polydipsia.  Therefore, the Board 
in 1990, determined that, as indicated in the prior decision, 
the additional evidence was not supported by the 
contemporaneous service medical records.  Also, the Board 
considered the VA physician's opinion to the effect that 
latent diabetes often preceded overt diabetes mellitus for 
several years.  In that respect, the Board in 1990 decided 
that in order to grant service connection for diabetes 
mellitus, the disorder must be manifested during service or 
manifested to a compensable degree within one year from 
separation from service.  The Board concluded that the 
additional evidence submitted by the veteran to reopen his 
claim was cumulative in nature, and did not establish 
entitlement to service connection.  

Since the Board's October 1990 decision, the veteran has 
submitted several statements on his own behalf, to include 
the notice of disagreement and substantive appeal.  In 
essence, he contends that diabetes mellitus was incurred in 
service, or at least was manifest by September 1975, within 
one year of his separation from service.  The additional 
evidence of record also includes numerous VA medical records, 
including examinations and VA physician's opinions, personal 
hearing testimony, and some duplicative records. 

VA outpatient treatment records show treatment for various 
ailments, including diabetes mellitus, during the 1980's and 
1990's.  It appears as though the veteran has Type I diabetes 
mellitus, and, at times, is in excellent control on the 
current regimen, and at other times, is not in very good 
control.  

VA diabetes mellitus examination report from February 2000, 
reveals that the veteran's claims folder was available and 
reviewed.  The examiner indicated that the service medical 
records had been reviewed in detail, and that she could find 
no evidence of hyperglycemia during the veteran's military 
career.  After discussing the veteran's history, and physical 
examination of the veteran, the examiner's diagnoses included 
insulin-dependent diabetes mellitus with frequent 
hypoglycemic events.  The examiner stated that the veteran 
did not seem to have evidence of end organ complications, and 
that there was no evidence for diabetes in the veteran's 
service medical record.  

In November 1998, a VA physician, Dr. B., reviewed another 
letter from Dr. K, dated in September 1989, regarding the 
veteran's claim for service connection for diabetes mellitus.  
After review of Dr. K.'s letter and the records presented to 
him by the veteran of the veteran's medical history since 
induction into service in 1972, Dr. B. agreed with Dr. K's 
statement regarding the veteran's medical history and the 
conclusion that the veteran probably had diabetes to a degree 
of 10 percent in September 1975.  

In letters written by Dr. B. in August and October 1999, Dr. 
B., per the RO's request, clarified and supported his 
conclusions that the veteran had diabetes in September 1975.  
Dr. B. indicated that the veteran's symptoms of diabetes 
appeared in December 1974, roughly three months after service 
separation.  Dr. B.'s rationale was based on a review of Dr. 
K.'s September 1989 letter to VA regarding the veteran's 
claim for service connection for diabetes mellitus, the 
veteran's personal testimony as given at a personal hearing 
in June 1992, and lay statements from fellow servicemen 
regarding symptoms which the veteran manifested during his 
period of active service.  Dr. B. concluded that the 
veteran's symptoms of polyuria, polydipsia, and weight loss 
were consistent with, but not diagnostic of, diabetes 
mellitus.  

The veteran testified at a personal hearing at the RO in June 
1992, and at a personal hearing before the undersigned in 
November 2001.  In essence, and in summary, the veteran feels 
that his claim should be reopened and granted, as the 
evidence of record supports a finding that his diabetes 
mellitus had its onset within a year of service separation.  

Also of record are duplicative copies of the veteran's 
service medical records. 

In reviewing the evidence of record, the Board determines 
that the additional evidence includes the type of evidence 
necessary to show that the veteran symptoms of diabetes 
mellitus manifested 3 months after service separation, within 
the one year presumptive period allowed by statute.  The 
majority of the evidence submitted shows treatment for 
current symptomatology, but, of most probative value, is that 
VA physician Dr. B., has written 3 opinion's supporting the 
probability that the veteran had symptoms consistent with 
diabetes mellitus shortly after service separation.  While 
the VA examiner in February 2000 indicated that there was no 
medical evidence of diabetes in service, the issue here deals 
more with whether the veteran's symptoms manifested within 
the presumptive period.  Dr. B.'s conclusion that the 
symptoms did manifest within 3 months after service 
separation, is based partly upon observation of the veteran 
by his service comrades, but is, nonetheless, based upon Dr. 
B.'s sound medical judgment after a thorough review of the 
veteran's medical record.  

Therefore, evidence has been submitted which suggests 
different evidentiary circumstances with regard to the 
conclusions made by the Board in 1990.  That is, the Board in 
1990 discounted the private physician's statement made in 
September 1989 as duplicative of matters previously 
addressed.  However, now, on at least 3 occasions, VA 
physician Dr. B. has opined that the veteran had diabetes 
within 3 months after service separation; and has in writing 
agreed with the then private physician's statements made in 
September 1989.  

Accordingly, the additional evidence presented since October 
1990 is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for diabetes mellitus.  The claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  



III.  Service Connection

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service, 
but no compensation shall be paid if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110.

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including diabetes 
mellitus, become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including  that 
pertinent to service, established that the disease was  
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Effective July 9, 2001, Type II 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes) was added to a list of diseases subject to 
presumptive service connection under 38 C.F.R. § 3.309(e).  
See 66 Fed. Reg. 23,166 (May 8, 2001).  Even though the 
veteran in this case served during the Vietnam Era, he has 
been diagnosed with Type I diabetes mellitus, of juvenile-
onset, and these new regulations regarding Type II diabetes 
are not for application.  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001); see also Gilbert v.  
Derwinski, 1 Vet. App. 49, 54 (1990) (when a claimant seeks 
VA benefits, and the evidence is in relative equipoise, the 
law dictates that he or she shall prevail).

As the veteran's claim for entitlement to service connection 
for diabetes mellitus has been reopened, the Board now takes 
a de novo look at the evidence of record.  In that regard, 
the facts of this case were chronicled in the new and 
material section, and are highlighted in pertinent detail 
below.  

The veteran's service medical records are silent regarding 
any complaint or finding of diabetes mellitus.  However, the 
record is replete with medical opinions regarding when the 
veteran developed diabetes mellitus.  

In February 1979, Dr. W., a private physician opined that the 
veteran had been recently diagnosed with diabetes mellitus of 
juvenile onset.  The physician stated that the diabetes first 
occurred in 1975, with a diagnosis being made in December 
1976 when the veteran was seen with symptoms of polydipsia, 
polyuria, polyphagia and weight loss.  

In June 1983, Dr. C., a private physician, opined that the 
veteran had been diabetic since 1976.  Dr. C. continued to 
treat the veteran for diabetes during the early 1980's.  In 
February 1985, Dr. W., indicated that he treated the veteran 
for recurrent infections in January 1985 and December 1976, 
and that people with diabetes mellitus have frequent and 
recurrent infections that are difficult to treat without 
regulating the diabetes mellitus.  

In September 1986, physician, Dr. K., opined that the 
descriptions of the veteran's behavior as told by 
contemporaries of the veteran, such as drinking excessive 
fluids and frequently going to the bathroom, were consistent 
with, but not diagnostic of, diabetes mellitus.  Three years 
later, in September 1989, Dr. K. concluded that, after review 
of the veteran's records, and after treating the veteran for 
over two years, the onset of diabetes mellitus in all 
probability did become manifest to a degree of 10 percent 
within one year of termination from service.  Dr. K. 
expressed the opinion that the veteran indeed had diabetes in 
September 1975, and wrote a letter with rationale to support 
his opinion.  At the time of his September 1989 letter, Dr. 
K. had become a VA staff physician. 

In November 1998, VA physician, Dr. B., indicated that he had 
reviewed Dr. K.'s September 1989 letter, and that he agreed 
with Dr. K.'s statement that the veteran probably had 
diabetes in September 1975.  As indicated in the new and 
material section, Dr. B. later wrote two more letters for the 
record, which indicated that the veteran's symptoms of 
diabetes mellitus first appeared in December 1974.  

Medical opinions not in support of the claim are reflected in 
VA examiner's opinions, most recently in February 2000, 
wherein the VA examiner opined that she could find no 
evidence for diabetes in the veteran's service medical 
records.  

Reviewing the evidence in its entirety, the Board finds that 
it is so evenly balanced as to raise a doubt as to the 
question of whether diabetes mellitus was manifested to a 
compensable degree within the one year presumptive period 
following service.  As such, resolving such doubt in favor of 
the veteran, the benefit raised on appeal is granted.


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for diabetes mellitus 
reopened.  

Service connection for diabetes mellitus is granted.

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

